

115 HR 20 IH: Government By the People Act of 2017
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 20IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Sarbanes (for himself, Ms. Pelosi, Mr. Hoyer, Mr. Clyburn, Mr. Crowley, Ms. Sánchez, Mr. Aguilar, Mrs. Beatty, Mr. Bera, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown of Maryland, Mr. Butterfield, Mr. Capuano, Mr. Cárdenas, Mr. Cartwright, Ms. Castor of Florida, Mr. Castro of Texas, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cleaver, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Cooper, Mr. Courtney, Mr. Cummings, Mrs. Davis of California, Mr. Danny K. Davis of Illinois, Mr. DeFazio, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Ms. DelBene, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Doggett, Mr. Michael F. Doyle of Pennsylvania, Mr. Ellison, Mr. Engel, Mr. Espaillat, Ms. Esty, Ms. Frankel of Florida, Ms. Gabbard, Mr. Gallego, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Mr. Hastings, Mr. Heck, Mr. Himes, Ms. Norton, Mr. Huffman, Ms. Jackson Lee, Ms. Jayapal, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Khanna, Mr. Kihuen, Mr. Kildee, Mr. Kilmer, Mr. Kind, Mr. Krishnamoorthi, Mr. Clay, Mr. Langevin, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mrs. Lawrence, Ms. Lee, Mr. Lewis of Georgia, Mr. Ted Lieu of California, Mr. Loebsack, Ms. Lofgren, Mr. Lowenthal, Mrs. Lowey, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mr. Sean Patrick Maloney of New York, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McGovern, Ms. Kuster of New Hampshire, Mr. Meeks, Ms. Meng, Ms. Moore, Mr. Moulton, Mrs. Murphy of Florida, Mr. Nadler, Mrs. Napolitano, Mr. Nolan, Mr. Norcross, Mr. O'Halleran, Mr. O'Rourke, Mr. Pallone, Mr. Pascrell, Mr. Payne, Mr. Perlmutter, Mr. Peters, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Ryan of Ohio, Ms. Schakowsky, Mr. Schneider, Mr. Scott of Virginia, Mr. Serrano, Ms. Sewell of Alabama, Ms. Shea-Porter, Mr. Sires, Ms. Slaughter, Mr. Smith of Washington, Mr. Soto, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of California, Mr. Tonko, Ms. Tsongas, Mr. Vargas, Mr. Veasey, Ms. Velázquez, Mr. Walz, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Mr. Yarmuth, Mr. Carson of Indiana, Ms. Fudge, Mr. Jones, Mr. Sherman, Mr. McNerney, and Ms. Bass) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Energy and Commerce, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reform the financing of congressional elections by broadening participation by small dollar
			 donors, and for other purposes.
	
		1.Short title; table of contents
 (a)Short TitleThis Act may be cited as the Government By the People Act of 2017. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Participation in Funding of Elections
					Subtitle A—My Voice Tax Credit
					Sec. 101. Refundable tax credit for congressional House campaign contributions.
					Subtitle B—My Voice Voucher Pilot Program
					Sec. 111. Establishment of pilot program.
					Sec. 112. Voucher program described.
					Sec. 113. Reports.
					Sec. 114. Election cycle defined.
					Title II—Small Dollar Financing of Congressional Election Campaigns
					Sec. 201. Benefits and eligibility requirements for candidates.
					
						Title V—Small Dollar Financing of Congressional Election Campaigns
						Subtitle A—Benefits
						Sec. 501. Benefits for participating candidates.
						Sec. 502. Procedures for making payments.
						Sec. 503. Use of funds.
						Sec. 504. Qualified small dollar contributions described.
						Subtitle B—Eligibility and Certification
						Sec. 511. Eligibility.
						Sec. 512. Qualifying requirements.
						Sec. 513. Certification.
						Subtitle C—Requirements for Candidates Certified as Participating Candidates
						Sec. 521. Contribution and expenditure requirements.
						Sec. 522. Administration of campaign.
						Sec. 523. Preventing unnecessary spending of public funds.
						Sec. 524. Remitting unspent funds after election.
						Subtitle D—Enhanced Match Support
						Sec. 531. Enhanced support for general election.
						Sec. 532. Eligibility.
						Sec. 533. Amount.
						Sec. 534. Waiver of authority to retain portion of unspent funds after election.
						Subtitle E—Administrative Provisions
						Sec. 541. Freedom From Influence Fund.
						Sec. 542. Government by the People Oversight Commission.
						Sec. 543. Administration by Commission.
						Sec. 544. Violations and penalties.
						Sec. 545. Appeals process.
						Sec. 546. Indexing of amounts.
						Sec. 547. Election cycle defined.
					Sec. 202. Contributions and expenditures by multicandidate and political party political committees
			 on behalf of participating candidates.
					Sec. 203. Prohibiting use of contributions by participating candidates for purposes other than
			 campaign for election.
					Title III—Other Administrative Reforms
					Sec. 301. Expanding requirement to disclose bundlers who are registered lobbyists to all bundlers.
					Sec. 302. Petition for certiorari.
					Sec. 303. Filing by all candidates with Commission.
					Sec. 304. Electronic filing of FEC reports.
					Sec. 305. Effective date.
					Title IV—Expanding Candidate Access to Advertising
					Sec. 401. Broadcasts by candidates.
					Title V—Contributions to Freedom From Influence Fund
					Sec. 501. Voluntary contributions to the Freedom From Influence Fund.
					Title VI—Miscellaneous Provisions
					Sec. 601. Severability.
			IParticipation in Funding of Elections
			AMy Voice Tax Credit
				101.Refundable tax credit for congressional House campaign contributions
 (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by inserting after section 36B the following new section:
						
							36C.Credit for congressional House campaign contributions
 (a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this subtitle an amount equal to 50 percent of the qualified My Voice Federal congressional House campaign contributions paid or incurred by the taxpayer during the taxable year.
								(b)Limitations
 (1)Dollar limitationThe amount of qualified My Voice Federal congressional House campaign contributions taken into account under subsection (a) for the taxable year shall not exceed $50 (twice such amount in the case of a joint return).
 (2)Limitation on contributions to Federal congressional House candidatesNo credit shall be allowed under this section to any taxpayer for any taxable year if such taxpayer made aggregate contributions in excess of $300 during the taxable year to—
 (A)any single Federal congressional House candidate, or (B)any political committee established and maintained by a national political party.
 (3)Provision of informationNo credit shall be allowed under this section to any taxpayer unless the taxpayer provides the Secretary with such information as the Secretary may require to verify the taxpayer’s eligibility for the credit and the amount of the credit for the taxpayer.
									(4)Ineligibility of individuals receiving My Voice Vouchers
 (A)In generalNo credit shall be allowed under this section with respect to any individual for any taxable year which occurs during an election cycle in which such individual received a My Voice Voucher under subtitle B of title I of the Government By the People Act of 2017. In the case of a joint return with respect to which this paragraph applies to one of the spouses, such return shall not be treated as a joint return for purposes of determining the dollar limitation under paragraph (1).
 (B)Election cycle definedIn subparagraph (A), the term election cycle has the meaning given such term in section 114 of the Government By the People Act of 2017. (c)Qualified My Voice Federal congressional House campaign contributionsFor purposes of this section, the term My Voice Federal congressional House campaign contribution means any contribution of cash by an individual to a Federal congressional House candidate or to a political committee established and maintained by a national political party if such contribution is not prohibited under the Federal Election Campaign Act of 1971.
 (d)Federal congressional House candidateFor purposes of this section— (1)In generalThe term Federal congressional House candidate means any candidate for election to the office of Representative in, or Delegate or Resident Commissioner to, the Congress.
 (2)Treatment of authorized committeesAny contribution made to an authorized committee of a Federal congressional House candidate shall be treated as made to such candidate.
									(e)Inflation adjustment
 (1)In generalIn the case of a taxable year beginning after 2017, the $50 amount under subsection (b)(1) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $5, such amount shall be rounded to the nearest multiple of $5..
					(b)Conforming amendments
 (1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,. (2)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,.
 (3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
							
								
									Sec. 36C. Credit for congressional House campaign contributions..
 (c)FormsThe Secretary of the Treasury, or his designee, shall ensure that the credit for contributions to Federal congressional House candidates allowed under section 36C of the Internal Revenue Code of 1986, as added by this section, may be claimed on Forms 1040EZ and 1040A.
 (d)AdministrationAt the request of the Secretary of the Treasury, the Federal Election Commission shall provide the Secretary of the Treasury with such information and other assistance as the Secretary may reasonably require to administer the credit allowed under section 36C of the Internal Revenue Code of 1986, as added by this section.
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. BMy Voice Voucher Pilot Program 111.Establishment of pilot program (a)EstablishmentThe Government by the People Oversight Commission established under section 542 of the Federal Election Campaign Act of 1971 (as added by section 201) (hereafter in this subtitle referred to as the Commission) shall establish a pilot program under which the Commission shall select 3 eligible States to operate a voucher pilot program which is described in section 112.
 (b)Eligibility of StatesA State is eligible to be selected to operate a voucher pilot program under this subtitle if the State submits to the Commission (at such time during the application period and in such form as the Commission may require) an application containing—
 (1)information and assurances that the State will operate a voucher program which contains the elements described in section 112(a);
 (2)information and assurances that the State will establish fraud prevention mechanisms described in section 112(b);
 (3)information and assurances that the State will establish a commission to oversee and implement the program as described in section 112(c);
 (4)information and assurances that the State will submit reports as required under section 113; and (5)such other information and assurances as the Commission may require.
						(c)Timing of Program
 (1)Issuance of initial guidanceNot later than 90 days after the appointment of a quorum of its members, the Commission shall issue initial guidance regarding the process by which States may apply to operate voucher pilot programs under this subtitle and initial guidance regarding the implementation of such programs.
 (2)Selection of participating StatesThe Commission shall select the 3 States which will operate voucher pilot programs under this subtitle not later than 90 days before the end of the application period.
 (3)Period of operation of programEach State selected to operate a voucher pilot program under this subtitle shall operate such program during each of the 3 election cycles which begin after the application period, and shall ensure that the program is ready to be operated not later than the first January 1 of the first election cycle which begins after the application period.
 (4)TerminationEach voucher pilot program under this subtitle shall terminate as of the first day after the third election cycle during which the State operated the program.
 (d)Reimbursement of CostsUpon receiving the report submitted by a State under section 113 with respect to an election cycle, the Commission shall transmit a payment to the State in an amount equal to the reasonable costs incurred by the State in operating the voucher pilot program under this subtitle during the cycle.
 (e)Application Period DefinedIn this section, the term application period means the first election cycle which begins after the date of the enactment of this Act. 112.Voucher program described (a)General Elements of Program (1)Elements describedThe elements of a voucher pilot program operated by a State under this subtitle are as follows:
 (A)The State shall provide each qualified individual upon the individual’s request with a voucher worth $50 to be known as a My Voice Voucher during the election cycle which will be assigned a routing number and which at the option of the individual will be provided in either paper or electronic form.
 (B)Using the routing number assigned to the My Voice Voucher, the individual may submit the My Voice Voucher in either electronic or paper form to qualified candidates for election for Federal office and allocate such portion of the value of the My Voice Voucher in increments of $5 as the individual may select to any such candidate.
 (C)If the candidate transmits the My Voice Voucher to the Commission, the Commission shall pay the candidate the portion of the value of the My Voice Voucher that the individual allocated to the candidate, which shall be considered a contribution by the individual to the candidate for purposes of the Federal Election Campaign Act of 1971.
 (2)Designation of qualified individualsFor purposes of paragraph (1)(A), a qualified individual with respect to a State means an individual— (A)who is a resident of the State;
 (B)who will be of voting age as of the date of the election for the candidate to whom the individual submits a My Voice Voucher;
 (C)who is not prohibited under Federal law from making contributions to candidates for election for Federal office; and
 (D)who meets such other requirements as the State may impose, except that the State may not require the individual to be a registered voter in the State as a condition of being a qualified individual.
 (b)Fraud Prevention MechanismIn addition to the elements described in subsection (a), a State operating a voucher pilot program under this subtitle shall permit an individual to revoke a My Voice Voucher not later than 2 days after submitting the My Voice Voucher to a candidate.
 (c)Oversight CommissionIn addition to the elements described in subsection (a), a State operating a voucher pilot program under this subtitle shall establish a commission or designate an existing entity to oversee and implement the program in the State, except that no such commission or entity may be comprised of elected officials.
					113.Reports
 (a)Election Cycle ReportsNot later than 6 months after each election cycle during which a State operates a voucher pilot program under this subtitle, the State shall submit a report to the Commission analyzing the operation and effectiveness of the program during the cycle and including such other information as the Commission may require.
 (b)Final ReportNot later than 6 months after the termination of the voucher pilot programs under this subtitle, each State which operated such a program shall submit a final report to the Commission on the operation of the program during the previous election cycles, and shall include in each such report such recommendations as the State considers appropriate regarding the expansion of the pilot program to all States and territories, along with such other recommendations and other information as the Commission may require.
 114.Election cycle definedIn this subtitle, the term election cycle means the period beginning on the day after the date of the most recent regularly scheduled general election for Federal office and ending on the date of the next regularly scheduled general election for Federal office.
				IISmall Dollar Financing of Congressional Election Campaigns
 201.Benefits and eligibility requirements for candidatesThe Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following:  VSmall Dollar Financing of Congressional Election Campaigns ABenefits 501.Benefits for participating candidates (a)In generalIf a candidate for election to the office of Representative in, or Delegate or Resident Commissioner to, the Congress is certified as a participating candidate under this title with respect to an election for such office, the candidate shall be entitled to payments as provided under this title.
								(b)Amount of payment
 (1)In generalThe amount of a payment made under this title shall be equal to 600 percent of the amount of qualified small dollar contributions received by the candidate since the most recent payment made to the candidate under this title during the election cycle, without regard to whether or not the candidate received any of the contributions before, during, or after the Small Dollar Democracy qualifying period applicable to the candidate under section 511(c).
 (2)Increase in payment for candidates accepting greater restrictionsIn the case of a candidate who exercises the option described in section 521(a)(2) to accept greater restrictions on the permissible sources of contributions and expenditures, the amount of the payment under this subsection shall be the amount otherwise determined under paragraph (1) increased by 50 percent.
 (c)Limit on aggregate amount of paymentsThe aggregate amount of payments made to a participating candidate with respect to an election cycle under this title may not exceed 50 percent (or, in the case of a candidate who exercises the option described in section 521(a)(2) to accept greater restrictions on the permissible sources of contributions and expenditures, 100 percent) of the average of the 20 greatest amounts of disbursements made by the authorized committees of any winning candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress during the most recent election cycle, rounded to the nearest $100,000.
								502.Procedures for making payments
 (a)In generalThe Commission shall make a payment under section 501 to a candidate who is certified as a participating candidate upon receipt from the candidate of a request for a payment which includes—
 (1)a statement of the number and amount of qualified small dollar contributions received by the candidate since the most recent payment made to the candidate under this title during the election cycle;
 (2)a statement of the amount of the payment the candidate anticipates receiving with respect to the request;
 (3)a statement of the total amount of payments the candidate has received under this title as of the date of the statement; and
 (4)such other information and assurances as the Commission may require. (b)Restrictions on submission of requestsA candidate may not submit a request under subsection (a) unless each of the following applies:
 (1)The amount of the qualified small dollar contributions in the statement referred to in subsection (a)(1) is equal to or greater than $5,000, unless the request is submitted during the 30-day period which ends on the date of a general election.
 (2)Of the total number of individuals who have made qualified small dollar contributions to the candidate as of the date of the request (including individuals whose contributions were included in a previous request under subsection (a) and individuals who made such contributions during the Small Dollar Democracy qualifying period described in section 511(c)), at least 50 percent are residents of the State in which the candidate seeks election.
 (3)The candidate did not receive a payment under this title during the 7-day period which ends on the date the candidate submits the request.
 (c)Time of paymentThe Commission shall ensure that payments under this section are made from the Treasury not later than 2 business days after the receipt of a request submitted under subsection (a).
 503.Use of fundsA candidate shall use payments made under this title, including payments provided with respect to a previous election cycle which are withheld from remittance to the Commission in accordance with section 524(a)(2), only for making direct payments for the receipt of goods and services (including legal fees related to the election or a legal challenge to the results of the election) which constitute authorized expenditures (as determined in accordance with title III) in connection with the election cycle involved.
							504.Qualified small dollar contributions described
 (a)In generalIn this title, the term qualified small dollar contribution means, with respect to a candidate and the authorized committees of a candidate, a contribution that meets the following requirements:
 (1)The contribution is in an amount that is— (A)not less than $1; and
 (B)not more than $150. (2)The contribution is made by an individual, either directly or through an intermediary or conduit (as described in section 315(a)(8)), who is not otherwise prohibited from making a contribution under this Act.
 (3)The individual who makes the contribution does not make contributions to the candidate or the authorized committees of the candidate with respect to the election involved in an aggregate amount that exceeds the amount described in paragraph (1)(B), or any contribution to the candidate or the authorized committees of the candidate with respect to the election involved that otherwise is not a qualified small dollar contribution.
 (b)Treatment of my voice tax credits and my voice vouchersAny payment received by a candidate and the authorized committees of a candidate which is treated as a qualified My Voice Federal congressional House campaign contribution under section 36C of the Internal Revenue Code of 1986 or which consists of a My Voice Voucher under subtitle B of title I of the Government By the People Act of 2017 shall be considered a qualified small dollar contribution for purposes of this title, so long as the individual making the payment meets the requirements of paragraphs (2) and (3) of subsection (a).
								(c)Restriction on subsequent contributions
									(1)Prohibiting donor from making subsequent non-qualified contributions during election cycle
 (A)In generalAn individual who makes a qualified small dollar contribution to a candidate or the authorized committees of a candidate with respect to an election may not make any subsequent contribution to such candidate or the authorized committees of such candidate with respect to the election cycle which is not a qualified small dollar contribution.
										(B)Exception for contributions to candidates who voluntarily withdraw from participation during
 qualifying periodSubparagraph (A) does not apply with respect to a contribution made to a candidate who, during the Small Dollar Democracy qualifying period described in section 511(c), submits a statement to the Commission under section 513(c) to voluntarily withdraw from participating in the program under this title.
 (2)Treatment of subsequent non-qualified contributionsIf, notwithstanding the prohibition described in paragraph (1), an individual who makes a qualified small dollar contribution to a candidate or the authorized committees of a candidate with respect to an election makes a subsequent contribution to such candidate or the authorized committees of such candidate with respect to the election which is prohibited under paragraph (1) because it is not a qualified small dollar contribution, the candidate may take one of the following actions:
 (A)Not later than 2 weeks after receiving the contribution, the candidate may return the subsequent contribution to the individual.
 (B)Unless the candidate has exercised the option described in section 521(a)(2) to accept greater restrictions on the permissible sources of contributions and expenditures, the candidate may retain the subsequent contribution, so long as not later than 2 weeks after receiving the subsequent contribution, the candidate remits to the Commission for deposit in the Freedom From Influence Fund under section 541 an amount equal to any payments received by the candidate under this title which are attributable to the qualified small dollar contribution made by the individual involved.
 (3)No effect on ability to make multiple contributionsNothing in this section may be construed to prohibit an individual from making multiple qualified small dollar contributions to any candidate or any number of candidates, so long as each contribution meets each of the requirements of paragraphs (1), (2), and (3) of subsection (a).
									(d)Notification requirements for candidates
 (1)NotificationEach authorized committee of a candidate who seeks to be a participating candidate under this title shall provide the following information in any materials for the solicitation of contributions, including any Internet site through which individuals may make contributions to the committee:
 (A)A statement that if the candidate is certified as a participating candidate under this title, the candidate will receive matching payments in an amount which is based on the total amount of qualified small dollar contributions received.
 (B)A statement that a contribution which meets the requirements set forth in subsection (a) shall be treated as a qualified small dollar contribution under this title unless the contributor notifies the committee not later than 48 hours after making the contribution that the contribution is not to be so treated.
 (C)A statement that if a contribution is treated as a qualified small dollar contribution under this title, the individual who makes the contribution may not make any contribution to the candidate or the authorized committees of the candidate during the election cycle which is not a qualified small dollar contribution.
 (2)Alternative methods of meeting requirementsAn authorized committee may meet the requirements of paragraph (1)— (A)by including the information described in paragraph (1) in the receipt provided under section 512(b)(3) to a person making a qualified small dollar contribution; or
 (B)by modifying the information it provides to persons making contributions which is otherwise required under title III (including information it provides through the Internet).
										BEligibility and Certification
							511.Eligibility
 (a)In generalA candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress is eligible to be certified as a participating candidate under this title with respect to an election if the candidate meets the following requirements:
 (1)The candidate files with the Commission a statement of intent to seek certification as a participating candidate, and specifies in the statement whether the candidate intends to exercise the option described in section 521(a)(2) to accept greater restrictions on the permissible sources of contributions and expenditures.
 (2)The candidate meets the qualifying requirements of section 512. (3)The candidate files with the Commission a statement certifying that the authorized committees of the candidate meet the requirements of section 504(d).
 (4)Not later than the last day of the Small Dollar Democracy qualifying period, the candidate files with the Commission an affidavit signed by the candidate and the treasurer of the candidate's principal campaign committee declaring that the candidate—
 (A)has complied and, if certified, will comply with the contribution and expenditure requirements of section 521;
 (B)if certified, will run only as a participating candidate for all elections for the office that such candidate is seeking during that election cycle; and
 (C)has either qualified or will take steps to qualify under State law to be on the ballot. (b)General electionNotwithstanding subsection (a), a candidate shall not be eligible to be certified as a participating candidate under this title for a general election or a general runoff election unless the candidate’s party nominated the candidate to be placed on the ballot for the general election or the candidate is otherwise qualified to be on the ballot under State law.
 (c)Small Dollar Democracy qualifying period DefinedThe term Small Dollar Democracy qualifying period means, with respect to any candidate for an office, the 180-day period (during the election cycle for such office) which begins on the date on which the candidate files a statement of intent under section 511(a)(1), except that such period may not continue after the date that is 30 days before the date of the general election for the office.
								512.Qualifying requirements
 (a)Receipt of qualified small dollar contributions from in-State residentsA candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress meets the requirement of this section if, during the Small Dollar Democracy qualifying period described in section 511(c), each of the following occurs:
 (1)Not fewer than 1,000 individuals who are residents of the State in which the candidate seeks election make a qualified small dollar contribution to the candidate.
 (2)The candidate obtains a total dollar amount of qualified small dollar contributions from individuals who are residents of the State in which the candidate seeks election which is equal to or greater than $50,000.
 (b)Requirements relating to receipt of qualified small dollar contributionEach qualified small dollar contribution— (1)may be made by means of a personal check, money order, debit card, credit card, electronic payment account, or any other method deemed appropriate by the Commission;
 (2)shall be accompanied by a signed statement (or, in the case of a contribution made online or through other electronic means, an electronic equivalent) containing—
 (A)the contributor’s name and the contributor's address in the State in which the primary residence of the contributor is located; and
 (B)an oath declaring that the contributor— (i)understands that the purpose of the contribution is to show support for the candidate so that the candidate may qualify for financing under this title;
 (ii)is making the contribution in his or her own name and from his or her own funds; (iii)has made the contribution willingly; and
 (iv)has not received anything of value in return for the contribution; and (3)shall be acknowledged by a receipt that is sent to the contributor with a copy (in paper or electronic form) kept by the candidate for the Commission and a copy (in paper or electronic form) kept by the candidate for the election authorities in the State with respect to which the candidate is seeking election.
 (c)Verification of qualified small dollar contributionsThe Commission shall establish procedures for the auditing and verification of qualified small dollar contributions, including procedures for random audits, to ensure that such contributions meet the requirements of this section.
								513.Certification
								(a)Deadline and Notification
 (1)In generalNot later than 5 days after a candidate files an affidavit under section 511(a)(3), the Commission shall—
 (A)determine whether or not the candidate meets the requirements for certification as a participating candidate;
 (B)if the Commission determines that the candidate meets such requirements, certify the candidate as a participating candidate; and
 (C)notify the candidate of the Commission's determination. (2)Deemed certification for all elections in election cycleIf the Commission certifies a candidate as a participating candidate with respect to the first election of the election cycle involved, the Commissioner shall be deemed to have certified the candidate as a participating candidate with respect to all subsequent elections of the election cycle.
									(b)Revocation of certification
 (1)In generalThe Commission may revoke a certification under subsection (a) if— (A)a candidate fails to qualify to appear on the ballot at any time after the date of certification (other than a candidate certified as a participating candidate with respect to a primary election who fails to qualify to appear on the ballot for a subsequent election in that election cycle);
 (B)a candidate ceases to be a candidate for the office involved, as determined on the basis of an official announcement by an authorized committee of the candidate or on the basis of a reasonable determination by the Commission; or
 (C)a candidate otherwise fails to comply with the requirements of this title, including any regulatory requirements prescribed by the Commission.
 (2)Existence of repeated or serious violationsThe Commission shall revoke a certification under subsection (a) if a penalty is assessed against the candidate under section 309(d) with respect to the election.
 (3)Effect of revocationIf a candidate’s certification is revoked under this subsection— (A)the candidate shall repay to the Freedom From Influence Fund established under section 541 an amount equal to the payments received under this title with respect to the election cycle involved plus interest (at a rate determined by the Commission on the basis of an appropriate annual percentage rate for the month involved) on any such amount received;
 (B)the candidate may not receive payments under this title during the remainder of the election cycle involved; and
 (C)the candidate may not be certified as a participating candidate under this title with respect to the next election cycle.
 (4)Prohibiting participation in future elections for candidates with multiple revocationsIf the Commission revokes the certification of an individual as a participating candidate under this title 3 times, the individual may not be certified as a participating candidate under this title with respect to any subsequent election.
 (c)Voluntary withdrawal from participating during qualifying periodAt any time during the Small Dollar Democracy qualifying period described in section 511(c), a candidate may withdraw from participation in the program under this title by submitting to the Commission a statement of withdrawal (without regard to whether or not the Commission has certified the candidate as a participating candidate under this title as of the time the candidate submits such statement), so long as the candidate has not submitted a request for payment under section 502.
 (d)Participating Candidate definedIn this title, a participating candidate means a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress who is certified under this section as eligible to receive benefits under this title.
								CRequirements for Candidates Certified as Participating Candidates
							521.Contribution and expenditure requirements
								(a)Permitted sources of contributions and expenditures
 (1)In generalExcept as provided in subsection (c), a participating candidate with respect to an election shall, with respect to all elections occurring during the election cycle for the office involved, accept no contributions from any source and make no expenditures from any amounts, other than the following:
 (A)Qualified small dollar contributions. (B)Payments under this title.
 (C)Contributions from political committees established and maintained by a national or State political party, subject to the applicable limitations of section 315.
 (D)Subject to subsection (b), personal funds of the candidate or of any immediate family member of the candidate (other than funds received through qualified small dollar contributions).
 (E)Contributions from individuals who are otherwise permitted to make contributions under this Act, subject to the applicable limitations of section 315, except that the aggregate amount of contributions a participating candidate may accept from any individual with respect to any election during the election cycle may not exceed $1,000.
 (F)Contributions from multicandidate political committees, subject to the applicable limitations of section 315.
 (2)Option to accept stricter limitsA participating candidate with respect to an election may, at the time of submitting the first request for payment under section 502(a), exercise an option to accept no contributions from any source and make no expenditures from any amounts with respect to all elections occurring during the election cycle for the office involved, other than the following:
 (A)Qualified small dollar contributions. (B)Payments under this title.
 (C)Subject to subsection (b), personal funds of the candidate or of any immediate family member of the candidate (other than funds received through qualified small dollar contributions).
 (D)Contributions from individuals who are otherwise permitted to make contributions under this Act, subject to the applicable limitations of section 315, except that—
 (i)the aggregate amount of contributions the candidate may accept from any individual with respect to any election during the election cycle may not exceed $1,000;
 (ii)the aggregate amount of contributions a candidate may accept from all individuals under this subparagraph with respect to the election cycle may not exceed $50,000; and
 (iii)the candidate may not accept any contributions under this subparagraph after the date on which the Commission notifies the candidate under section 513(a) that the candidate is certified as a participating candidate under this title.
											(b)Special rules for personal funds
 (1)Limit on amountA candidate who is certified as a participating candidate may use personal funds (including personal funds of any immediate family member of the candidate) so long as—
 (A)the aggregate amount used with respect to the election cycle (including any period of the cycle occurring prior to the candidate’s certification as a participating candidate) does not exceed $10,000; and
 (B)the funds are used only for making direct payments for the receipt of goods and services which constitute authorized expenditures in connection with the election cycle involved.
 (2)Immediate family member definedIn this subsection, the term immediate family means, with respect to a candidate— (A)the candidate’s spouse;
 (B)a child, stepchild, parent, grandparent, brother, half-brother, sister, or half-sister of the candidate or the candidate’s spouse; and
 (C)the spouse of any person described in subparagraph (B). (c)Exceptions (1)Exception for contributions received prior to filing of statement of intentA candidate who has accepted contributions that are not described in paragraph (1) of subsection (a) (or, in the case of a candidate who has exercised the option described in paragraph (2) of subsection (a), that are not described in paragraph (2) of subsection (a)) is not in violation of subsection (a), but only if all such contributions are—
 (A)returned to the contributor; (B)submitted to the Commission for deposit in the Freedom From Influence Fund established under section 541; or
 (C)spent in accordance with paragraph (2). (2)Exception for expenditures made prior to filing of statement of intentIf a candidate has made expenditures prior to the date the candidate files a statement of intent under section 511(a)(1) that the candidate is prohibited from making under subsection (a) or subsection (b), the candidate is not in violation of such subsection if the aggregate amount of the prohibited expenditures is less than the amount referred to in section 512(a)(2) (relating to the total dollar amount of qualified small dollar contributions which the candidate is required to obtain) which is applicable to the candidate.
 (3)Exception for campaign surpluses from a previous electionNotwithstanding paragraph (1), unexpended contributions received by the candidate or an authorized committee of the candidate with respect to a previous election may be retained, but only if the candidate places the funds in escrow and refrains from raising additional funds for or spending funds from that account during the election cycle in which a candidate is a participating candidate.
 (4)Exception for contributions received before the effective date of this titleContributions received and expenditures made by the candidate or an authorized committee of the candidate prior to the effective date of this title shall not constitute a violation of subsection (a) or (b). Unexpended contributions shall be treated the same as campaign surpluses under paragraph (3), and expenditures made shall count against the limit in paragraph (2).
 (d)Special Rule for Coordinated Party ExpendituresFor purposes of this section, a payment made by a political party in coordination with a participating candidate shall not be treated as a contribution to or as an expenditure made by the participating candidate.
								(e)Prohibition on joint fundraising committees
 (1)ProhibitionAn authorized committee of a candidate who is certified as a participating candidate under this title with respect to an election may not establish a joint fundraising committee with a political committee other than another authorized committee of the candidate.
 (2)Status of existing committees for prior electionsIf a candidate established a joint fundraising committee described in paragraph (1) with respect to a prior election for which the candidate was not certified as a participating candidate under this title and the candidate does not terminate the committee, the candidate shall not be considered to be in violation of paragraph (1) so long as that joint fundraising committee does not receive any contributions or make any disbursements during the election cycle for which the candidate is certified as a participating candidate under this title.
									(f)Prohibition on Leadership PACs
 (1)ProhibitionA candidate who is certified as a participating candidate under this title with respect to an election may not establish, finance, maintain, or control a leadership PAC.
 (2)Status of existing leadership PACsIf a candidate established, financed, maintained, or controlled a leadership PAC prior to being certified as a participating candidate under this title and the candidate does not terminate the leadership PAC, the candidate shall not be considered to be in violation of paragraph (1) so long as the leadership PAC does not receive any contributions or make any disbursements during the election cycle for which the candidate is certified as a participating candidate under this title.
 (3)Leadership PAC definedIn this subsection, the term leadership PAC has the meaning given such term in section 304(i)(8)(B). 522.Administration of campaign (a)Separate accounting for various permitted contributionsEach authorized committee of a candidate certified as a participating candidate under this title—
 (1)shall provide for separate accounting of each type of contribution described in paragraph (1) of section 521(a) (or described in paragraph (2) of section 521(a) in the case of a candidate who exercises the option described in such paragraph) which is received by the committee; and
 (2)shall provide for separate accounting for the payments received under this title. (b)Enhanced disclosure of information on donors (1)Mandatory identification of individuals making qualified small dollar contributionsEach authorized committee of a participating candidate under this title shall elect, in accordance with section 304(b)(3)(A), to include in the reports the committee submits under section 304 the identification of each person who makes a qualified small dollar contribution to the committee.
 (2)Mandatory disclosure through InternetEach authorized committee of a participating candidate under this title shall ensure that all information reported to the Commission under this Act with respect to contributions and expenditures of the committee is available to the public on the Internet (whether through a site established for purposes of this subsection, a hyperlink on another public site of the committee, or a hyperlink on a report filed electronically with the Commission) in a searchable, sortable, and downloadable manner.
									523.Preventing unnecessary spending of public funds
 (a)Mandatory spending of available private fundsAn authorized committee of a candidate certified as a participating candidate under this title may not make any expenditure of any payments received under this title in any amount unless the committee has made an expenditure in an equivalent amount of funds received by the committee which are described in subparagraphs (C), (D), (E), and (F) of paragraph (1) of section 521(a) (or described in subparagraph (C) and (D) of paragraph (2) of section 521(a) in the case of a candidate who exercises the option described in such paragraph).
 (b)LimitationSubsection (a) applies to an authorized committee only to the extent that the funds referred to in such subsection are available to the committee at the time the committee makes an expenditure of a payment received under this title.
								524.Remitting unspent funds after election
								(a)Remittance required
 (1)In generalNot later than the date that is 180 days after the last election for which a candidate certified as a participating candidate qualifies to be on the ballot during the election cycle involved, such participating candidate shall remit to the Commission for deposit in the Freedom From Influence Fund established under section 541 an amount equal to the balance of the payments received under this title by the authorized committees of the candidate which remain unexpended as of such date.
 (2)Permitting candidates participating in next election cycle to retain portion of unspent fundsNotwithstanding paragraph (1), a participating candidate may withhold not more than $100,000 (or, in the case of a candidate who exercises the option described in section 521(a)(2) to accept greater restrictions on the permissible sources of contributions and expenditures, not more than $200,000) from the amount required to be remitted under paragraph (1) if the candidate files a signed affidavit with the Commission that the candidate will seek certification as a participating candidate with respect to the next election cycle, except that the candidate may not use any portion of the amount withheld until the candidate is certified as a participating candidate with respect to that next election cycle. If the candidate fails to seek certification as a participating candidate prior to the last day of the Small Dollar Democracy qualifying period for the next election cycle (as described in section 511), or if the Commission notifies the candidate of the Commission’s determination does not meet the requirements for certification as a participating candidate with respect to such cycle, the candidate shall immediately remit to the Commission the amount withheld.
									(b)Exception for expenses incurred as a result of contested election
 (1)In generalA candidate may withhold from the amount required to be remitted under subsection (a) the amount of any authorized expenditures which were incurred as the result of a legal challenge to the results of the election, except that any amount withheld pursuant to this paragraph shall be remitted to the Commission not later than 120 days after the date of the election to which such subsection applies.
 (2)Documentation requiredA candidate may withhold an amount of an expenditure pursuant to paragraph (1) only if the candidate submits documentation of the expenditure and the amount to the Commission not later than the deadline applicable to the candidate under subsection (a).
									DEnhanced Match Support
							531.Enhanced support for general election
 (a)Availability of Enhanced SupportIn addition to the payments made under subtitle A, the Commission shall make an additional payment to an eligible candidate under this subtitle.
 (b)Use of fundsA candidate shall use the additional payment under this subtitle only for authorized expenditures in connection with the election involved.
								532.Eligibility
 (a)In GeneralA candidate is eligible to receive an additional payment under this subtitle if the candidate meets each of the following requirements:
 (1)The candidate is on the ballot for the general election for the office the candidate seeks. (2)The candidate is certified as a participating candidate under this title with respect to the election.
 (3)During the enhanced support qualifying period, the candidate receives qualified small dollar contributions in a total amount of not less than $50,000.
 (4)During the enhanced support qualifying period, the candidate submits to the Commission a request for the payment which includes—
 (A)a statement of the number and amount of qualified small dollar contributions received by the candidate during the enhanced support qualifying period;
 (B)a statement of the amount of the payment the candidate anticipates receiving with respect to the request; and
 (C)such other information and assurances as the Commission may require. (5)After submitting a request for the additional payment under paragraph (4), the candidate does not submit any other application for an additional payment under this subtitle.
 (b)Enhanced Support Qualifying Period DescribedIn this subtitle, the term enhanced support qualifying period means, with respect to a general election, the period which begins 60 days before the date of the election and ends 14 days before the date of the election.
								533.Amount
 (a)In GeneralSubject to subsection (b), the amount of the additional payment made to an eligible candidate under this subtitle shall be an amount equal to 50 percent of—
 (1)the amount of the payment made to the candidate under section 501(b) with respect to the qualified small dollar contributions which are received by the candidate during the enhanced support qualifying period (as included in the request submitted by the candidate under section 532(a)(4)); or
 (2)in the case of a candidate who is not eligible to receive a payment under section 501(b) with respect to such qualified small dollar contributions because the candidate has reached the limit on the aggregate amount of payments under subtitle A for the election cycle under section 501(c), the amount of the payment which would have been made to the candidate under section 501(b) with respect to such qualified small dollar contributions if the candidate had not reached such limit.
 (b)LimitThe amount of the additional payment determined under subsection (a) with respect to a candidate may not exceed $500,000.
 (c)No Effect on Aggregate LimitThe amount of the additional payment made to a candidate under this subtitle shall not be included in determining the aggregate amount of payments made to a participating candidate with respect to an election cycle under section 501(c).
 534.Waiver of authority to retain portion of unspent funds after electionNotwithstanding section 524(a)(2), a candidate who receives an additional payment under this subtitle with respect to an election is not permitted to withhold any portion from the amount of unspent funds the candidate is required to remit to the Commission under section 524(a)(1).
							EAdministrative Provisions
							541.Freedom From Influence Fund
 (a)EstablishmentThere is established in the Treasury a fund to be known as the Freedom From Influence Fund. (b)Amounts held by FundThe Fund shall consist of the following amounts:
 (1)Appropriated amountsAmounts appropriated to the Fund, including trust fund amounts appropriated pursuant to applicable provisions of the Internal Revenue Code of 1986.
 (2)Voluntary contributionsVoluntary contributions to the Fund, including contributions made pursuant to section 6098 of the Internal Revenue Code of 1986.
 (3)Other depositsAmounts deposited into the Fund under— (A)section 521(c)(1)(B) (relating to exceptions to contribution requirements);
 (B)section 523 (relating to remittance of unused payments from the Fund); (C)section 544 (relating to violations); and
 (D)any other section of this Act. (4)Investment returnsInterest on, and the proceeds from, the sale or redemption of, any obligations held by the Fund under subsection (c).
 (c)InvestmentThe Commission shall invest portions of the Fund in obligations of the United States in the same manner as provided under section 9602(b) of the Internal Revenue Code of 1986.
								(d)Use of Fund
 (1)In generalAmounts in the Fund shall be available without further appropriation or fiscal year limitation to make payments to participating candidates as provided in this title.
 (2)Insufficient amountsUnder regulations established by the Commission, rules similar to the rules of section 9006(c) of the Internal Revenue Code of 1986 shall apply.
									542.Government by the People Oversight Commission
 (a)EstablishmentThere is established within the Federal Election Commission an entity to be known as the Government by the People Oversight Commission (in this title referred to as the Oversight Commission). (b)Structure and membership (1)In generalThe Oversight Commission shall be composed of 5 members appointed by the President with the advice and consent of the Senate, of whom—
 (A)2 shall be appointed after consultation with the Majority Leader of the House of Representatives; (B)2 shall be appointed after consultation with the Minority Leader of the House of Representatives; and
 (C)1 shall be appointed upon the recommendation of the members appointed under subparagraphs (A) and (B).
										(2)Qualifications
 (A)In generalThe members shall be individuals who by reason of their education, experience, and attainments, are exceptionally qualified to perform the duties of members of the Oversight Commission.
 (B)ProhibitionNo individual may be appointed to the Oversight Commission who is— (i)an employee of the Federal Government;
 (ii)a registered lobbyist or an individual who was a registered lobbyist at any time during the 2-year period preceding appointment to the Oversight Commission; or
 (iii)an officer or employee of a political party or political campaign. (3)DateMembers of the Oversight Commission shall be appointed not later than 60 days after the date of the enactment of this Act.
 (4)TermsA member of the Oversight Commission shall be appointed for a term of 5 years. (5)VacanciesA vacancy on the Oversight Commission shall be filled not later than 30 calendar days after the date on which the Oversight Commission is given notice of the vacancy, in the same manner as the original appointment. The individual appointed to fill the vacancy shall serve only for the unexpired portion of the term for which the individual’s predecessor was appointed.
 (6)ChairpersonThe Oversight Commission shall designate a Chairperson from among the members of the Board. (c)Duties and powers (1)AdministrationThe Oversight Commission shall have such duties and powers as the Commission may prescribe, including the power to administer the provisions of this title.
									(2)Review of Small Dollar financing
 (A)In generalAfter each regularly scheduled general election for Federal office, the Oversight Commission shall conduct a comprehensive review of the Small Dollar financing program under this title, including—
 (i)the maximum and minimum dollar amounts of qualified small dollar contributions under section 504; (ii)the number and value of qualified small dollar contributions a candidate is required to obtain under section 512(a) to be eligible for certification as a participating candidate;
 (iii)the maximum amount of payments a candidate may receive under this title; (iv)the overall satisfaction of participating candidates and the American public with the program; and
 (v)such other matters relating to financing of campaigns as the Oversight Commission determines are appropriate.
 (B)Criteria for reviewIn conducting the review under subparagraph (A), the Oversight Commission shall consider the following:
 (i)Qualified small dollar contributionsThe Oversight Commission shall consider whether the number and dollar amounts of qualified small dollar contributions required strikes an appropriate balance regarding the importance of voter involvement, the need to assure adequate incentives for participating, and fiscal responsibility, taking into consideration the number of primary and general election participating candidates, the electoral performance of those candidates, program cost, and any other information the Oversight Commission determines is appropriate.
 (ii)Review of payment levelsThe Oversight Commission shall consider whether the totality of the amount of funds allowed to be raised by participating candidates (including through qualified small dollar contributions) and payments under this title are sufficient for voters in each State to learn about the candidates to cast an informed vote, taking into account the historic amount of spending by winning candidates, media costs, primary election dates, and any other information the Oversight Commission determines is appropriate.
 (C)Recommendations for adjustment of amountsBased on the review conducted under subparagraph (A), the Oversight Commission may recommend to Congress adjustments of the following amounts:
 (i)The number and value of qualified small dollar contributions a candidate is required to obtain under section 512(a) to be eligible for certification as a participating candidate.
 (ii)The maximum amount of payments may receive under this title. (d)Meetings and hearings (1)MeetingsThe Oversight Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Oversight Commission considers advisable to carry out the purposes of this Act.
 (2)QuorumThree members of the Oversight Commission shall constitute a quorum for purposes of voting, but a quorum is not required for members to meet and hold hearings.
 (e)ReportsNot later than each June 1 which follows a regularly scheduled general election for Federal office for which payments were made under this title, the Oversight Commission shall submit to the Committee on House Administration of the House of Representatives a report—
 (1)containing an analysis of the review conducted under subsection (c)(2), including a detailed statement of Commission’s findings, conclusions, and recommendations based on such review, including any recommendations for adjustments of amounts described in subsection (c)(2)(C); and
 (2)documenting, evaluating, and making recommendations relating to the administrative implementation and enforcement of the provisions of this title.
									(f)Administration
									(1)Compensation of members
 (A)In generalEach member, other than the Chairperson, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (B)ChairpersonThe Chairperson shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay prescribed for level III of the Executive Schedule under section 5314 of title 5, United States Code.
										(2)Personnel
 (A)DirectorThe Oversight Commission shall have a staff headed by an Executive Director. The Executive Director shall be paid at a rate equivalent to a rate established for the Senior Executive Service under section 5382 of title 5, United States Code.
 (B)Staff appointmentWith the approval of the Chairperson, the Executive Director may appoint such personnel as the Executive Director and the Oversight Commission determines to be appropriate.
 (C)Experts and consultantsWith the approval of the Chairperson, the Executive Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
 (D)Detail of government employeesUpon the request of the Chairperson, the head of any Federal agency may detail, without reimbursement, any of the personnel of such agency to the Oversight Commission to assist in carrying out the duties of the Oversight Commission. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee.
 (E)Other resourcesThe Oversight Commission shall have reasonable access to materials, resources, statistical data, and other information from the Library of Congress and other agencies of the executive and legislative branches of the Federal Government. The Chairperson of the Oversight Commission shall make requests for such access in writing when necessary.
 (g)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the purposes of this subtitle.
 543.Administration by CommissionThe Commission shall prescribe regulations to carry out the purposes of this title, including regulations—
 (1)to establish procedures for— (A)verifying the amount of qualified small dollar contributions with respect to a candidate;
 (B)effectively and efficiently monitoring and enforcing the limits on the raising of qualified small dollar contributions;
 (C)effectively and efficiently monitoring and enforcing the limits on the use of personal funds by participating candidates; and
 (D)monitoring the use of allocations from the Freedom From Influence Fund established under section 541 and matching contributions under this title through audits of not fewer than 1/10 (or, in the case of the first 3 election cycles during which the program under this title is in effect, not fewer than 1/3) of all participating candidates or other mechanisms; and
 (2)regarding the conduct of debates in a manner consistent with the best practices of States that provide public financing for elections.
								544.Violations and penalties
 (a)Civil penalty for violation of contribution and expenditure requirementsIf a candidate who has been certified as a participating candidate accepts a contribution or makes an expenditure that is prohibited under section 521, the Commission may assess a civil penalty against the candidate in an amount that is not more than 3 times the amount of the contribution or expenditure. Any amounts collected under this subsection shall be deposited into the Freedom From Influence Fund established under section 541.
								(b)Repayment for improper use of Freedom From Influence Fund
 (1)In generalIf the Commission determines that any payment made to a participating candidate was not used as provided for in this title or that a participating candidate has violated any of the dates for remission of funds contained in this title, the Commission shall so notify the candidate and the candidate shall pay to the Fund an amount equal to—
 (A)the amount of payments so used or not remitted, as appropriate; and (B)interest on any such amounts (at a rate determined by the Commission).
 (2)Other action not precludedAny action by the Commission in accordance with this subsection shall not preclude enforcement proceedings by the Commission in accordance with section 309(a), including a referral by the Commission to the Attorney General in the case of an apparent knowing and willful violation of this title.
									(c)Prohibiting certain candidates from qualifying as participating candidates
 (1)Candidates with multiple civil penaltiesIf the Commission assesses 3 or more civil penalties under subsection (a) against a candidate (with respect to either a single election or multiple elections), the Commission may refuse to certify the candidate as a participating candidate under this title with respect to any subsequent election, except that if each of the penalties were assessed as the result of a knowing and willful violation of any provision of this Act, the candidate is not eligible to be certified as a participating candidate under this title with respect to any subsequent election.
 (2)Candidates subject to criminal penaltyA candidate is not eligible to be certified as a participating candidate under this title with respect to an election if a penalty has been assessed against the candidate under section 309(d) with respect to any previous election.
									545.Appeals process
 (a)Review of ActionsAny action by the Commission in carrying out this title shall be subject to review by the United States Court of Appeals for the District of Columbia upon petition filed in the Court not later than 30 days after the Commission takes the action for which the review is sought.
 (b)ProceduresThe provisions of chapter 7 of title 5, United States Code, apply to judicial review under this section.
								546.Indexing of amounts
 (a)IndexingIn any calendar year after 2017, section 315(c)(1)(B) shall apply to each amount described in subsection (b) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in subsection (b), the base period shall be 2017.
 (b)Amounts describedThe amounts described in this subsection are as follows: (1)The amount referred to in section 502(b)(1) (relating to the minimum amount of qualified small dollar contributions included in a request for payment).
 (2)The amounts referred to in section 504(a)(1) (relating to the amount of a qualified small dollar contribution).
 (3)The amount referred to in section 512(a)(2) (relating to the total dollar amount of qualified small dollar contributions).
 (4)The amount referred to in section 521(a)(1)(E) (relating to the aggregate amount of contributions a participating candidate may accept from any individual with respect to an election).
 (5)The amount referred to in section 521(a)(2)(D)(i) (relating to the aggregate amount of contributions that may be accepted from any individual with respect to an election by a participating candidate who exercises the option described in such section to accept greater restrictions on the permissible sources of contributions and expenditures).
 (6)The amount referred to in section 521(a)(2)(D)(ii) (relating to the aggregate amount of contributions that may be accepted from all individuals with respect to an election cycle by a participating candidate who exercises the option described in such section to accept greater restrictions on the permissible sources of contributions and expenditures).
 (7)The amount referred to in section 521(b)(1)(A) (relating to the amount of personal funds that may be used by a candidate who is certified as a participating candidate).
 (8)The amounts referred to in section 524(a)(2) (relating to the amount of unspent funds a candidate may retain for use in the next election cycle).
 (9)The amount referred to in section 532(a)(3) (relating to the total dollar amount of qualified small dollar contributions for a candidate seeking an additional payment under subtitle D).
 (10)The amount referred to in section 533(b) (relating to the limit on the amount of an additional payment made to a candidate under subtitle D).
 547.Election cycle definedIn this title, the term election cycle means, with respect to an election for an office, the period beginning on the day after the date of the most recent general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election) and ending on the date of the next general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election)..
			202.Contributions and expenditures by multicandidate and political party political committees on behalf
			 of participating candidates
				(a)Authorizing Contributions Only From Separate Accounts Consisting of Qualified small dollar
 contributionsSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)) is amended by adding at the end the following new paragraph:
					
 (9)In the case of a multicandidate political committee or any political committee of a political party, the committee may make a contribution to a candidate who is a participating candidate under title V with respect to an election only if the contribution is paid from a separate, segregated account of the committee which consists solely of contributions which meet the following requirements:
 (A)Each such contribution is in an amount which meets the requirements for the amount of a qualified small dollar contribution under section 504(a)(1) with respect to the election involved.
 (B)Each such contribution is made by an individual who is not otherwise prohibited from making a contribution under this Act.
 (C)The individual who makes the contribution does not make contributions to the committee during the year in an aggregate amount that exceeds the limit described in section 504(a)(1)..
 (b)Permitting Unlimited Coordinated Expenditures From Small Dollar Sources by Political PartiesSection 315(d) of such Act (52 U.S.C. 30116(d)) is amended— (1)in paragraph (3), by striking The national committee and inserting Except as provided in paragraph (5), the national committee; and
 (2)by adding at the end the following new paragraph:  (5)The limits described in paragraph (3) do not apply in the case of expenditures in connection with the general election campaign of a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress who is a participating candidate under title V with respect to the election, but only if—
 (A)the expenditures are paid from a separate, segregated account of the committee which is described in subsection (a)(9); and
 (B)the expenditures are the sole source of funding provided by the committee to the candidate.. 203.Prohibiting use of contributions by participating candidates for purposes other than campaign for electionSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended by adding at the end the following new subsection:
				
 (d)Restrictions on Permitted Uses of Funds by Candidates Receiving Small Dollar FinancingNotwithstanding paragraph (2), (3), or (4) of subsection (a), if a candidate for election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress is certified as a participating candidate under title V with respect to the election, any contribution which the candidate is permitted to accept under such title may be used only for authorized expenditures in connection with the candidate’s campaign for such office..
			IIIOther Administrative Reforms
			301.Expanding requirement to disclose bundlers who are registered lobbyists to all bundlers
 (a)Expanding bundler disclosure requirements to all bundlersSection 304(i)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(i)(1)) is amended by striking reasonably known by the committee to be a person described in paragraph (7).
 (b)Conforming amendmentsSection 304(i) of such Act (52 U.S.C. 30104(i)) is amended— (1)in paragraph (2)(C), by striking described in paragraph (7);
 (2)in paragraph (3)(A), by striking a person described in paragraph (7) and inserting any person; (3)in paragraph (5)—
 (A)by striking subparagraph (B) and redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C);
 (B)in subparagraph (B) (as so redesignated), by striking described in paragraph (7); and (C)in subparagraph (C) (as so redesignated), by striking by persons described in paragraph (7);
 (4)by striking paragraph (7) and redesignating paragraph (8) as paragraph (7); and (5)in paragraph (7)(A) (as so redesignated), by striking a person described in paragraph (7), and inserting a person,.
 302.Petition for certiorariSection 307(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30107(a)(6)) is amended by inserting (including a proceeding before the Supreme Court on certiorari) after appeal. 303.Filing by all candidates with CommissionSection 302(g) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(g)) is amended to read as follows:
				
 (g)Filing with the commissionAll designations, statements, and reports required to be filed under this Act shall be filed with the Commission..
 304.Electronic filing of FEC reportsSection 304(a)(11) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(a)(11)) is amended— (1)in subparagraph (A), by striking under this Act— and all that follows and inserting under this Act shall be required to maintain and file such designation, statement, or report in electronic form accessible by computers.;
 (2)in subparagraph (B), by striking 48 hours and all that follows through filed electronically) and inserting 24 hours; and (3)by striking subparagraph (D).
 305.Effective dateThe amendments made by this title shall apply with respect to reports filed on or after the date of the enactment of this Act.
			IVExpanding Candidate Access to Advertising
			401.Broadcasts by candidates
 (a)Lowest unit chargeSection 315(b)(1)(A) of the Communications Act of 1934 (47 U.S.C. 315(b)(1)(A)) is amended by inserting for preemptible use thereof after station.
 (b)Preemption; auditsSection 315 of the Communications Act of 1934 (47 U.S.C. 315) is amended— (1)by redesignating subsection (c) as subsection (g) and transferring such subsection, as redesignated, to the end;
 (2)by redesignating subsection (d) as subsection (f) and transferring such subsection, as redesignated, so that it appears after subsection (e); and
 (3)by inserting after subsection (b) the following:  (c)Preemption (1)In generalExcept as provided in paragraph (2) and notwithstanding the requirements of subsection (b)(1)(A), a licensee may not preempt the use of a broadcasting station by a legally qualified candidate that has purchased and paid for such use under circumstances entitling such candidate to receive the rate under such subsection for such use.
 (2)Circumstances beyond control of licenseeIf a program to be broadcast by a broadcasting station is preempted because of circumstances beyond the control of the licensee, an advertisement that is scheduled to be broadcast during such program and the broadcast of which constitutes use of the broadcasting station described in paragraph (1) shall be treated in the same fashion as a comparable commercial advertisement.
 (d)AuditsDuring the 45-day period preceding the date of a primary or primary runoff election and during the 60-day period preceding the date of a general election or special election, the Commission shall conduct such audits as it considers necessary to ensure that the licensee of each broadcasting station is allocating use of the station in accordance with this section and in a manner that does not warrant revocation of the station license under section 312(a)(7)..
 (c)Revocation of license for failure To allow access by Federal candidatesSection 312 of the Communications Act of 1934 (47 U.S.C. 312) is amended— (1)in subsection (a)(7)—
 (A)by inserting in accordance with subsection (h), before for willful; (B)by striking or repeated;
 (C)by inserting or a cable system after non-commercial educational broadcast station,; and (D)by striking his candidacy and inserting the candidacy of the candidate, under the same terms, conditions, and business practices as apply to the most-favored advertiser of the broadcasting station or cable system; and
 (2)by adding at the end the following:  (h)Conditions for revocation for failure To allow access by Federal candidates (1)Three-strikes ruleThe Commission may revoke a station license or construction permit under subsection (a)(7) only if the Commission finds that the licensee or permittee has engaged in at least 3 failures described in such subsection with respect to the broadcasting station or cable system to which the license or permit relates.
 (2)DurationIn the case of a person whose station license or construction permit with respect to a broadcasting station or cable system has been revoked under subsection (a)(7)—
 (A)the Commission may not grant a station license or construction permit to such person with respect to such broadcasting station or cable system during the 5-year period following the revocation; and
 (B)if the Commission grants such a station license or construction permit to such person after such 5-year period, the number of failures described in subsection (a)(7) shall be calculated for purposes of paragraph (1) without regard to any such failures that occurred while a previous license or permit was in effect..
 (d)Technical amendmentsSection 315 of the Communications Act of 1934 (47 U.S.C. 315), as amended by subsection (b), is further amended—
 (1)in subsection (a), by striking If any licensee and inserting Equal opportunities for candidates for same office.—If any licensee; (2)in subsection (b)(1), by moving subparagraphs (A) and (B) 2 ems to the right;
 (3)in subsection (f), as redesignated, by striking The Commission and inserting Regulations.—The Commission; and (4)in subsection (g), as redesignated, by striking For purposes and inserting Definitions.—For purposes.
					VContributions to Freedom From Influence Fund
			501.Voluntary contributions to the Freedom From Influence Fund
 (a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part:
					
						IXContributions to Freedom From Influence Fund
							
								Sec. 6098. Contributions to Freedom From Influence Fund.
							6098.Contributions to Freedom From Influence Fund
 (a)In generalEvery individual, with respect to the taxpayer’s return for the taxable year of the tax imposed by chapter 1, may designate that a specified portion (not less than $1) of any overpayment of tax shall be contributed to the Freedom From Influence Fund established under section 541 of the Federal Election Campaign Act of 1971.
								(b)Manner and time of designation
 (1)Time of designationA designation under subsection (a) may be made with respect to any taxable year— (A)at the time of filing the return of the tax imposed by chapter 1 for such taxable year, or
 (B)at any other time (after such time of filing) specified in regulations prescribed by the Secretary. (2)Manner of designationSuch designation shall be made in such manner as the Secretary prescribes by regulations except that, if such designation is made at the time of filing the return of the tax imposed by chapter 1 for such taxable year, such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature.
 (c)Overpayments treated as refundedFor purposes of this title, any portion of an overpayment of tax designated under subsection (a) shall be treated as—
 (1)being refunded to the taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions) or, if later, the date the return is filed, and
 (2)a contribution made by such taxpayer on such date to the United States. (d)Online contributionsThe Secretary shall establish and maintain a Web site through which persons may make contributions to the Freedom From Influence Fund. Any such contribution shall not be treated as an overpayment of tax but shall be treated as a contribution made by such person to the United States..
 (b)Clerical amendmentThe table of parts for subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					
						
							Part IX. Contributions to Freedom From Influence Fund.
 (c)Effective dateThe amendments made by this section shall apply with respect to tax returns required to be filed after December 31, 2016.
				VIMiscellaneous Provisions
 601.SeverabilityIf any provision of this Act or any amendment made by this Act, or the application of a provision of this Act or an amendment made by this Act to any person or circumstance, is held to be unconstitutional, the remainder of this Act, and the application of the provisions to any person or circumstance, shall not be affected by the holding.
			